DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/9/2020. Claims 1-13 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of DE102019205489.7, filed 4/16/2019. The assignee of record is Robert Bosch GmbH. The listed inventor(s) is/are: Doering, Michael Ernst; Guillaume, Rene.
Claim Objections
Claim 7 objected to because of the following informalities:  the claim reads “and and” before the transmitting step which appears to be a typo for “and.”  Appropriate correction is required.
Allowable Subject Matter
Claims 3 & 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatlicioglu et al. (US 20180013630 A1, published 1/11/2018) in view of Gyetko (US 20060074968 A1, published 4/6/2006; hereinafter Gye).
For Claim 1, Tat teaches a method for operating a network component in a software- defined networking communication infrastructure, wherein the software-defined networking communication infrastructure is switched from an operation according to a first strategy for forwarding time-critical data streams in network components of the communication infrastructure to an operation according to a second strategy for forwarding time-critical data streams in the network components as a function of at least one trigger signal, the method comprising the following steps: 
(Tat ¶ 0016 analyzing a multicast discovery message forwarded by the first switch and completing a control network discovery process by opening a dialog with the first switch, first switch sends a multicast discovery message to the neighboring, second and third switches); 
checking, by the network component, whether or not the second strategy is implementable (Tat ¶ 0016 where the multicast discovery message being discarded by the third switch and the multicast discovery message being forwarded by the second switch to the controller, the control discovery subsystem extracting information from the received forwarded multicast discovery message about the first switch and grafting a new control channel link in the in-band control tree between the first switch and the neighboring, second switch, with the second switch acting as a transit node for communications between the first switch and the controller, and the control discovery subsystem transmitting a connection set up request or a control-port-set-up message to the first switch to initiate communication with the controller); and 
Tat does not explicitly teach transmitting, by the network component, a response message to the control instance in response to the trigger message as a function of a result of the checking, the response message including information about whether or not the second strategy is implementable.
However, Gye teaches transmitting, by the network component, a response message to the control instance in response to the trigger message as a function of a result of the checking, the response message including information about whether or not the second strategy is implementable (Gye Fig. 3 and ¶ 0064-0065 a GMQ 44 is triggered responsive to termination of the multicast connection for channel 1 after the response time period 42).
Gye and Tat are analogous art because they are both related to computer networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the trigger techniques of Gye with the system of Tat for providing updates (Gye ¶ 0065).
For Claim 2, Tat-Gye teaches the method as recited in claim 1, further comprising the following step: switching, by the network component, from the operation according to the first strategy to the operation according to the second strategy, if no abort message is received by a predefined switching point in time after the receiving of the trigger message (Gye Fig. 3 and ¶ 0064-0065 a GMQ 44 is triggered responsive to termination of the multicast connection for channel 1 after the response time period 42).
For Claim 4, Tat-Gye teaches the method as recited in claim 2, further comprising the following step: transmitting, by the network component, a configuration confirmation message to the control instance after switching to the operation according to the second strategy (Gye ¶ 0065 communication devices 10, 12 provide updates to the network element 14, in the form of membership reports 46, on the multicast groups for which the communication devices are set to actively receive electronic content).
For Claim 6, Tat teaches a method for operating a control instance in a software- defined networking communication infrastructure, wherein the software-defined networking communication infrastructure is switched from an operation according to a first strategy for forwarding time-critical data streams in network components of the communication infrastructure to an operation according to a second strategy for forwarding time-critical data streams in network components as a function of at least one trigger signal, the method comprising the following steps: 
determining the at least one trigger signal by the control instance in an operation according to the first strategy (Tat ¶ 0016 analyzing a multicast discovery message forwarded by the first switch and completing a control network discovery process by opening a dialog with the first switch); 
transmitting, by the control instance, the at least one trigger signal in a plurality of unicast messages or in a broadcast message, to a plurality of network components (Tat ¶ 0016 first switch sends a multicast discovery message to the neighboring, second and third switches); 
checking, by the control instance, whether a response message, which includes information about whether or not the second strategy is implementable, is received from at least one of the plurality of network components in response to the transmission of the trigger message (Tat ¶ 0016 where the multicast discovery message being discarded by the third switch and the multicast discovery message being forwarded by the second switch to the controller, the control discovery subsystem extracting information from the received forwarded multicast discovery message about the first switch and grafting a new control channel link in the in-band control tree between the first switch and the neighboring, second switch, with the second switch acting as a transit node for communications between the first switch and the controller, and the control discovery subsystem transmitting a connection set up request or a control-port-set-up message to the first switch to initiate communication with the controller).
Tat does not explicitly teach transmitting an abort message by the control instance, in a plurality of unicast messages or in a broadcast message, if the second strategy is not implementable by at least one of the plurality of the network components, or if no information about whether or not the second strategy is implementable is received from at least one of the plurality of the network components by a predefined point in time after the transmission of the trigger message.
However, Gye teaches transmitting an abort message by the control instance, in a plurality of unicast messages or in a broadcast message, if the second strategy is not implementable by at least one of the plurality of the network components, or if no information about whether or not the second strategy is implementable is received from at least one of the plurality of the network components by a predefined point in time after the transmission of the trigger message (Gye Fig. 3 and ¶ 0064-0065 a GMQ 44 is triggered responsive to termination of the multicast connection for channel 1 after the response time period 42).
For Claim 7, Tat-Gye teaches the method as recited in claim 6, further comprising the following steps: checking, by the control instance, by a predefined confirmation point in time after the transmission of the trigger message, whether a configuration confirmation message has been received from at least one network component, which confirms that the network component is switched from the operation according to the first strategy to the operation according to the second strategy (Gye Fig. 3 steps 38-46 with response time period 42); and and 
transmitting the abort message, in a plurality of unicast messages or in a broadcast message, if the second strategy is not implemented by at least one of the plurality of the network components, or if no (Gye Fig. 3 GMQ 44 sent).
For Claim 10, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 

Claims 5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat-Gye as applied to claim 1 above, and further in view of Luo (US 20190052520 A1, published 2/14/2019; hereinafter Luo).
For Claim 5, Tat-Gye teaches the method as recited in claim 1, Tat-Gye does not explicitly teach wherein the trigger signal is signaled by a heartbeat signal received regularly or cyclically by the network component from the control instance, the switching from the operation according to the first strategy to the operation according to the second strategy being triggered if the trigger signal failed to appear or is changed.
However, Luo teaches wherein the trigger signal is signaled by a heartbeat signal received regularly or cyclically by the network component from the control instance, the switching from the operation according to the first strategy to the operation according to the second strategy being triggered if the trigger signal failed to appear or is changed (Luo ¶ 0074 the process adjusts (at 405) the mode of the second peer node when the first peer node fails and the heartbeat message is lost between the two nodes. For instance, if the second node is in standby mode, the second node transitions into the tentative active mode).
Luo and Tat-Gye are analogous art because they are both related to computer networks.
(Luo ¶ 0072).
For Claim 9, Tat-Gye teaches the method as recited in claim 6, Tat-Gye does not explicitly teach wherein the trigger signal is signaled by a heartbeat signal transmitted regularly or cyclically by the control instance, the switching from the operation according to the first strategy to the operation according to the second strategy being triggered if the trigger signal failed to appear or is changed.
However, Luo teaches wherein the trigger signal is signaled by a heartbeat signal transmitted regularly or cyclically by the control instance, the switching from the operation according to the first strategy to the operation according to the second strategy being triggered if the trigger signal failed to appear or is changed (Luo ¶ 0074 the process adjusts (at 405) the mode of the second peer node when the first peer node fails and the heartbeat message is lost between the two nodes. For instance, if the second node is in standby mode, the second node transitions into the tentative active mode).
Luo and Tat-Gye are analogous art because they are both related to computer networks.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the adjustment techniques of Luo with the system of Tat-Gye for providing ability to transition based on readiness (Luo ¶ 0072).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190068394 A1, PREMISES SYSTEM MANAGEMENT USING STATUS SIGNAL

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 

/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446